DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 discloses “the spacer includes an adhesive layer including a principal surface in contact with the first principal surface and a principal surface in contact with the attachment member” in lines 10-12, it is unclear whether the adhesive layer has one principal surface or two principal surfaces.
Claims 2-7 are rejected because they depend upon claim 1 and therefore inherit the deficiencies of the claim from which they depend upon.  
Claim 2 recites the limitation " a tensile strength of the adhesive layer is 10 N/cm or more and 48 N/cm or less" in lines 1-2.  This limitation is indefinite because it is not understood how the claimed tensile strength is measured.  It is well known in the art that the tensile strength depends upon multiple parameters.  The parameters to control the conditions of measurement include the properties of the substrate to which the composition is adhered, the temperature, the thickness of the applied coating, the direction and the amplitude of the applied force.  The applicant discloses in claim 2 a numerical range of a tensile strength of the adhesive layer without providing the sufficient details of the measurement procedure as well as the definition of the test conditions in the claim or in the specification.  Therefore, the above limitation is hardly considered definite.  
Furthermore, §0076-§0084 of the specification only disclose a single industrial test method of measuring the tensile strength ISO 29862 (the international standard for determination of peel adhesion properties.)  However, ISO 29862 appears to cover only four different tests and to be a method of measuring peel strength from a metal substrate instead of measuring the tensile strength of a piezoelectric element.
Examiner’s Note:
Because of the issues with 35 U.S.C. 112(b) of claim 1, related claim limitations will be examined with broadest reasonable interpretation (see MPEP §2111).  In order to advance prosecution on the merits, prior art is being applied to the claims as best understood by the examiner.  From the limitation “the spacer includes an adhesive layer including a principal surface in contact with the first principal surface and a principal surface in contact with the attachment member” in lines 10-13 of claim 1, the examiner considers “a principal surface in contact with the first principal surface” as the top surface of the spacer and “a principal surface in contact with the attachment member” as the bottom surface of the spacer.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (U.S. Patent No. 6307300).
	Regarding independent claim 1, Yamamoto et al. (e.g. see FIG. 4, FIG. 5, FIG. 7C, FIG. 8A-8D, Abstract, lines 35-45 of col. 4, lines 30-40 of col. 5, lines 5-15 of col. 6) discloses an acoustic device (FIG. 4, FIG. 5) comprising: a piezoelectric element (2) including first and second principal surfaces (top and bottom surfaces of the piezoelectric element) opposing each other; an attachment member (10) to which the piezoelectric element (2) is attached and that opposes the first principal surface (top surface or bottom surface of the piezoelectric element); and a spacer (3, 4, 5) disposed between the piezoelectric element (2) and the attachment member (10) in such a manner as to form an acoustic space (14) between the piezoelectric element (2) and the attachment member (10), wherein the spacer (3, 4, 5) includes an adhesive layer (lines 40-45 of col. 4: the metallic plate 3 may be directly bonded to the second major surface of the piezoelectric plate 2 by use of a conductive adhesive) including a principal surface (top surface of the spacer) in contact with the first principal surface (bottom surface of the piezoelectric element) and a principal surface (bottom surface of the spacer) in contact with the attachment member (10).
	Regarding claim 3, Yamamoto et al. (e.g. see FIG. 4, FIG. 5, FIG. 7C, FIG. 8A-8D, Abstract, lines 35-45 of col. 4, lines 30-40 of col. 5, lines 5-15 of col. 6) discloses the adhesive layer is made of a rubber-based adhesive (e.g. see FIG. 5, lines 35-40 of col. 5: A gap between the mounting substrate 10 and each of lateral opposite end portions of the vibration body 1 is charged with an elastic sealing material 13, such as silicone rubber, thereby defining an acoustic space 14 (see FIG. 5) between the vibration body 1 and the mounting substrate 10.)
Regarding claim 4, Yamamoto et al. (e.g. see FIG. 4, FIG. 5, FIG. 7C, FIG. 8A-8D, Abstract, lines 35-45 of col. 4, lines 30-40 of col. 5, lines 5-15 of col. 6) discloses
the spacer has a frame shape (3, 4 and 5 have shapes of frames of blocks and rectangular).
Regarding claim 5, Yamamoto et al. (e.g. see FIG. 4, FIG. 5, FIG. 7C, FIG. 8A-8D, Abstract, lines 35-45 of col. 4, lines 30-40 of col. 5, lines 5-15 of col. 6) discloses
a slit is formed in the spacer (3, 4, 5, e.g. see lines 25-33 of col. 7: The above preferred embodiments are described to include mention of the support members of a conductive material. However, the present invention is not limited thereto. The support members may be made of an insulating material (adhesive, for example). In this case, the metallic plate and the first electrode disposed on the mounting substrate may be connected via, for example, solder, conductive adhesive, or conductive wire) and wherein the acoustic space (14) communicates with an external space (e.g. see FIG. 5: external space around the 2) through the slit (e.g. see lines 25-33 of col. 7).
	Regarding claim 6, Yamamoto et al. (e.g. see FIG. 4, FIG. 5, FIG. 7C, FIG. 8A-8D, Abstract, lines 35-45 of col. 4, lines 30-40 of col. 5, lines 5-15 of col. 6) discloses the spacer (3, 4, 5) includes a pair of ends (4, 5) that are separated from each other, and wherein the acoustic space (14) communicates with an external space (e.g. see FIG. 5: external space around the 2) through a space between the pair of ends (4, 5).
	Regarding claim 7, Yamamoto et al. (e.g. see FIG. 4, FIG. 5, FIG. 7C, FIG. 8A-8D, Abstract, lines 35-45 of col. 4, lines 30-40 of col. 5, lines 5-15 of col. 6) discloses a through-hole (21) is formed in the attachment member (10, 20) at a position opposing the first principal surface (one of surfaces of 2), and wherein the acoustic space (14) communicates with the external space through the through-hole (21).
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sashida et al. (U.S. Pre-Grant Publication No. 20050023937) discloses a piezoelectric vibrator having excellent shock resistance and high reliability.  The piezoelectric vibrator has at least one piezoelectric vibrating plate made of a piezoelectric element on which electrodes are formed, the vibrating plate being supported to an enclosure so as to be vibratable. This piezoelectric vibrator is characterizable in that it has support means mounted around the center of the piezoelectric vibrating plate and amplitude limitation means mounted between the piezoelectric vibrating plate and one of main surfaces of the enclosure.
Kishimoto (U.S. Patent No. 6472797) discloses a piezoelectric electro-acoustic transducer which is constructed such that adherence of a piezoelectric diaphragm to a casing, a sufficient supporting strength is achieved, and the piezoelectric diaphragm is supported while hindrance of vibration thereof is minimized.  One or a plurality of sounding holes are formed in a bottom wall portion of the case, the bending oscillation causes the acoustic spaces at the front and back surfaces to resonate, thereby emitting sound from the sounding holes.    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





09 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837